Citation Nr: 1643915	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  15-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neck condition.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for scoliosis, claimed as back condition/pain.  

3.  Entitlement to a disability rating in excess of 30 percent for acne keloidalis involving the back of the scalp.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969 and from June 1971 to December 1974 with subsequent National Guard duty.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO) and from an August 2013 rating decision of the VA RO in Augusta, Maine.  During the pendency of the appeal, the Veteran relocated to North Carolina and jurisdiction currently resides at the VA RO in Winston-Salem, North Carolina.  The Board also notes that the Veteran most recently submitted a VA Form 21-22 dated August 2015 appointing North Carolina Division of Veterans Affairs as his representative.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with secondary depression, anxiety, sleep disturbances, and adjustment disorder was raised by the Veteran in a claim for VA benefits dated August 2015.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that on the Veteran's substantive appeal (VA Form 9) dated January 2014 for his appeal of entitlement to an increased disability rating for acne keloidalis involving the back of the scalp, he requested a hearing before a Veterans Law Judge (VLJ) at VA Central Office in Washington, DC.  Moreover, his November 2015 VA Form 8 Certification of Appeal for the increased rating issue as well as his November 2015 VA Form 8 Certification of Appeal for his issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a neck condition and scoliosis claimed as a back condition/pain document a hearing request before a VLJ.  Further, an RO Report of Contact dated September 2016 noted that the Veteran requested a videoconference hearing at the RO regarding his claims on appeal.  A review of the record reveals that the Veteran has not yet been scheduled for a videoconference hearing. 

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104  (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. Additionally, electronic hearings known as videoconference hearings may be scheduled when suitable facilities and equipment are available.  38 C.F.R. §20.700(e) (2015).  In the present appeal, neither the Veteran, nor his representative, has withdrawn the request for a videoconference hearing.

With respect to the Veteran's claims of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a neck condition and scoliosis claimed as a back condition/pain, as discussed above, a VA Form 8 Certification of Appeal is of record concerning these issues.  Additionally, a rating decision dated August 2013 denying these claims as well as a notice of disagreement dated September 2013 are also of record.  However, the record does not reflect that a statement of the case and a substantive appeal as to these issues have been promulgated as these documents have not been associated.  Therefore, the Board finds that, on remand, the AOJ should identify whether a statement of the case and a substantive appeal have been promulgated regarding these issues.  If so, the Veteran should then be provided the requested videoconference hearing for these issues.  If the statement of the case and substantive appeal have not been promulgated, then the AOJ must issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) (the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the AOJ so that a statement of the case may be issued).

Accordingly, the case is REMANDED for the following action:

1. Identify whether a statement of the case and substantive appeal (VA Form 9 or similar) have been promulgated regarding the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a neck condition and scoliosis claimed as a back condition/pain.  

2. Thereafter, schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in Winston-Salem, North Carolina regarding the issue of entitlement to a disability rating in excess of 30 percent for acne keloidalis involving the back of the scalp.  Also, if the statement of the case and substantive appeal (VA Form 9 or similar) have been promulgated regarding the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a neck condition and scoliosis claimed as a back condition/pain, then include these issues for the scheduled videoconference hearing.  The Veteran and his representative should be notified of the date and time of the hearing.

3. If the statement of the case and substantive appeal (VA Form 9 or similar) have NOT been promulgated regarding the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a neck condition and scoliosis claimed as a back condition/pain, then issue a statement of the case pertaining to these issues.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

